Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 52-56, 58-66, and 68-71 are allowed.
The following is an examiner’s statement of reasons for allowance:
It is widely recognized in the art that audio capture devices will have varying levels of sensitivity to captured sounds. In order to compensate for this in an environment where multiple devices with varying sensitivities are used to capture audio, the prior art of record discloses several solutions.  Byers (U.S. Patent No. 6,219,645) discloses that one should match the sensitivity between multiple microphones to avoid having to compensate for the differences (column 3, lines 20-38).  Park et al. (U.S. Patent Application Pub. No. 2018/0211665) disclose adjusting the sensitivity of a plurality of devices to determine whether an input audio signal meets a voice activity threshold (paragraph [0147]).  However, the prior art of record does not disclose or suggest, when determining the greatest volume level of a voice command through two voice-operated devices of a plurality of voice-operated devices, adjusting respective volume levels based on respective sensitivities of the two voice-operated devices, and determining the greatest volume level from among the adjusted respective volume levels, as required by independent claims 52 and 62.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached Mon-Thurs 9AM-3PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BLA 7/28/22
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656